Exhibit 10.2

NON-REVOLVING LINE OF CREDIT PROMISSORY NOTE

 

$10,000,000.00   Dated: July 24, 2013

 

 

Borrower’s Promise to Pay

For value received, the undersigned, ODYSSEY MARINE EXPLORATION, INC., a Nevada
corporation authorized to do business in the State of Florida (the “Borrower”),
promises to pay to the order of FIFTH THIRD BANK, an Ohio banking corporation
(the “Lender”), the principal sum of TEN MILLION DOLLARS ($10,000,000.00),
together with interest on the principal balance remaining unpaid from time to
time at the rates set forth below.

1. Term. The term of this Note is from the date of this Note through July 24,
2014 (the “Maturity Date”).

2. Interest. The Interest Rate shall be a variable rate at 500 basis points
(5.00%) above the One-Month “LIBOR-Index Rate”, and shall be adjusted every
month on each Interest Rate Determination Date with all such interest rate terms
defined as set forth in “ADDENDUM A” attached hereto and made a part hereof.
Interest will be calculated on the basis of a 360-day year for actual number of
days lapsed during the calculation period.

3. Payments. Principal and interest shall be due and payable as follows:

(a) Payments of accrued interest only, shall be payable monthly commencing
August 24, 2013, and continuing on the same day of each month thereafter on the
principal outstanding from time to time until the loan Maturity Date, at which
time the outstanding indebtedness, whether principal, accrued interest or
otherwise, shall be due and payable in full. If any payment on this Note becomes
due and payable on a Saturday, Sunday or legal holiday under the laws of the
State of Florida, the maturity thereof shall be extended to the next succeeding
business day and interest thereon shall be payable at contract rate of interest
during such extension.

(b) All outstanding principal shall be due and payable in full on or before
July 24, 2014.

All payments shall be made at: 201 E. Kennedy Boulevard, Suite 1800, Tampa,
Florida 33602, or at such other place as may be designated in writing by the
Lender.

4. Borrower’s Right to Prepay. This Note may be prepaid at any time without
penalty.



--------------------------------------------------------------------------------

5. Interest Limitation. Interest payable under this Note or any other payment
which would be considered as interest or other charge for the use or loan of
money shall never exceed the highest contract rate allowed by law applicable to
this loan to be charged by Lender. If the interest or other charges collected or
to be collected in connection with this loan exceed the permitted limits, then:
(A) any such interest or loan charge shall be reduced by the amount necessary to
reduce the charge to the permitted limit; and (B) any sums already collected
from Borrower which exceeded permitted limits will be refunded. The Lender may
choose to make this refund by reducing the principal owed under this Note or by
making a direct payment to Borrower. If a refund reduces principal, the
reduction will be treated as a partial prepayment.

6. Borrower’s Failure To Pay As Required.

(A) Late Charge for Overdue Payments. If the Lender has not received the full
amount of any monthly payment by the end of ten (10) calendar days after it is
due, Borrower will pay a late charge to the Lender equal to 5% of the overdue
payment of principal and/ or interest. The payment or collection of any such
late charge shall not constitute a waiver of any other right or remedy available
to the Lender.

(B) Default. If Borrower fails to pay the full amount of each monthly payment by
the end of the ten (10) calendar days after it is due, Borrower will be in
default, and upon such default by Borrower, Lender may declare the entire
principal and interest then remaining unpaid to be immediately due and payable
without further notice or demand, and the entire unpaid principal balance shall
bear interest at the “Default Interest Rate”. The “Default Interest Rate” shall
be five percent (5%) per annum above the contract interest rate set forth above,
but not exceeding 18% per annum.

(C) Acceleration. If Borrower is in default after expiration of any applicable
cure periods, the Lender may require Borrower to pay immediately the full amount
of principal which has not been paid and all the interest that Borrower owes on
that amount without further notice.

(D) No Waiver By Lender. Even if, at a time when Borrower is in default, the
Lender does not require Borrower to pay immediately in full as described above,
the Lender will still have the right to do so if Borrower is in default at a
later time.

(E) Payment of Lender’s Costs and Expenses. If the Lender has required Borrower
to pay immediately in full as described above, the Lender will have the right to
be paid back by Borrower for all of its costs and expenses in enforcing this
Note to the extent not prohibited by applicable law. Those expenses include, for
example, reasonable attorneys’ fees whether suit be brought or not, and
including such fees and costs in any appellate, bankruptcy or post judgment
proceedings.

7. Attorneys’ Fees. All parties liable for the payment of this Note agree to pay
the Lender reasonable attorneys’ fees and costs, whether or not an action is
brought, for the

 

2



--------------------------------------------------------------------------------

services of counsel employed after maturity or default to collect this Note or
any principal or interest due hereunder, or to protect the security, if any, or
enforce the performance of any other agreement contained in this Note or in any
instrument of security executed in connection with this loan, including costs
and attorneys’ fees on any garnishment action, or for any appeal, or in any
proceedings under the federal Bankruptcy Code or in any post-judgment
proceedings.

8. Allocation of Payments. Payments shall be applied by Lender first to any late
fees or other expenses of Lender hereunder, then to accrued interest and finally
to principal.

9. Giving of Notice. Unless applicable law requires a different method, any
notice that must be given to Borrower under this Note will be given by mailing
it by first class mail or by delivering it to Borrower at 5215 West Laurel
Street, Tampa, Florida 33607, or at a different address if Borrower gives the
Lender prior written notice of a different address.

Any notice that must be given to the Lender under this Note will be given by
mailing it by first class mail to the Lender at the address stated in Section 3
above or at a different address if Borrower is given a notice of that different
address.

10. Set Off. The Borrower shall have no right of set off against the Lender
under this Note or under any instruments securing this Note or executed in
connection with the loan evidenced hereby. The Lender, however, shall have the
right, immediately and without further action by it, to set off against this
Note all money owed by the Lender in any capacity to Borrower, whether or not
due.

11. Obligations of Persons Under This Note. If more than one person signs this
Note, each person is fully obligated to keep all of the promises made in this
Note, including the promise to pay the full amount owed. Any person who is a
guarantor, surety, or endorser of this Note is obligated to do these things. Any
person who takes over these obligations, including the obligations of a
guarantor, surety, or endorser of this Note, is also obligated to keep all of
the promises made in this Note. The Lender may enforce its rights under this
Note against each person individually or against all obligators together. This
means that any one of them may be required to pay all of the amounts owed under
this Note. This means that any one of them may be required to pay all of the
amounts owed under this Note. Notwithstanding the above, the “person” executing
this Note as an officer of the Borrower, is not personally liable on this Note
obligation.

12. Waivers and Consents. Borrower and any other person who has obligations
under this Note waive diligence presentment, protest and demand and also notice
of dishonor and non-payment of this Note.

 

3



--------------------------------------------------------------------------------

13. This Note Secured by Security Instruments. In addition to the protections
given to the Lender under this Note, a Loan Agreement and Collateral Assignment
protects the Lender from possible losses which might result if Borrower does not
keep the promises made in this Note. That Loan Agreement and Collateral
Assignment describes how and under what conditions Borrower may be required to
make immediate payment in full or in part of the amounts owed under this Note.

14. Litigation. Any litigation between the parties brought in connection with
this Note or concerning the subject matter hereof prior to closing of the Loan
shall only be brought in Hillsborough County, Florida. In any such litigation,
the prevailing party shall be entitled to an award of its reasonable attorneys’
fees and costs. The Borrower and any guarantors further knowingly, voluntarily
and intentionally, waive any right to trial by jury in respect of any litigation
arising out of, under, or in connection with this Note, or the loan.

15. Business Purpose Loan. The Borrower acknowledges that the proceeds of the
loan are to be used for business or commercial purposes only, and not for
personal, family or household purposes.

16. Cross-Default and Cross-Collateralization of Rate Management Agreements and
Rate Management Obligations. “Rate Management Agreement” means any agreement,
device or arrangement providing for payments which are related to fluctuations
of interest rates, exchange rates, forward rates, or equity prices, including,
but not limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants, and any agreement pertaining to equity derivative transactions (e.g.,
equity or equity index swaps, options, caps, floors, collars and forwards),
including without limitation any ISDA Master Agreement between Borrower and
Lender or any affiliate of Fifth Third Bancorp, and any schedules, confirmations
and documents and other confirming evidence between the parties confirming
transactions thereunder, all whether now existing or hereafter arising, and in
each case as amended, modified or supplemented from time to time. “Rate
Management Obligations” means any and all obligations of Borrower to Lender or
any affiliate of Fifth Third Bancorp, whether absolute, contingent or otherwise
and howsoever and whensoever (whether now or hereafter) created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefore), under or in connection with (i) any and
all Rate Management Agreements, and (ii) any and all cancellations, buy-backs,
reversals, terminations or assignments of any Rate Management Agreement. If
Borrower enters into a Rate Management Agreement, Borrower promises to promptly
pay all Rate Management Obligations, and perform all of the covenants and
obligations under the Rate Management Agreements. Any default under the Rate
Management Agreements or failure to pay the Rate Management Obligations when due
shall be a default under this Note. The payment and performance of this Note,
the Rate Management Agreements and Rate Management Obligations are all secured
by the Mortgage and other security agreements.

 

4



--------------------------------------------------------------------------------

17. WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER
TO MAKE THIS LOAN AND EXTENSIONS OF CREDIT TO BORROWER.

 

“BORROWER”

ODYSSEY MARINE EXPLORATION, INC.,

a Nevada corporation

By:  

 

  Jay D. Nudi, as its Treasurer  

(CORPORATE SEAL)

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me this      day of July, 2013,
by Jay D. Nudi, as Treasurer of ODYSSEY MARINE EXPLORATION, INC., a Nevada
corporation, on behalf of the corporation.

 

 

  Personally known    

 

 

  Florida Driver’s License     Notary Public

 

  Other Identification Produced      

 

   

 

 

 

    Print or type name of Notary       (SEAL)

ATTACHMENT:

Addendum A to Note: LIBOR Index Rate

 

5



--------------------------------------------------------------------------------

Addendum A to Note

LIBOR Index Rate

SECTION 1

Definitions. As used in this Addendum, the following terms shall have the
meanings set forth below:

“Bank” shall mean Fifth Third Bank and its successors and assigns.

“Borrower” shall collectively and individually refer to the maker of the
attached promissory note (“Note”). The terms of this Addendum are hereby
incorporated into the Note and in the event of any conflict between the terms of
the Note and the terms of this Addendum, the terms of this Addendum shall
control.

“Business Day” shall mean, with respect to Interest Periods applicable to the
LIBOR Rate, a day on which Bank is open for business and on which dealings in
U.S. dollar deposits are carried on in the London Inter-Bank Market.

“Interest Period” shall mean a period of one (1) month, provided that (i) the
initial Interest Period may be less than one month, depending on the initial
funding date and (ii) no Interest Period shall extend beyond the maturity date
of the Note.

“Interest Rate Determination Date” shall mean the date the Note is initially
funded and the Twenty-Fourth (24th) Calendar Day (or next Business Day
thereafter) of each calendar month thereafter.

“LIBOR Rate” shall mean that rate per annum effective on any Interest Rate
Determination Date which is equal to the quotient of:

(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by Bank, that displays
British Bankers’ Association interest settlement rates for deposits in U.S.
Dollars, as of 11:00 A.M. (London, England time) two (2) Business Days prior to
the Interest Rate Determination Date; provided, that if no such offered rate
appears on such page, the rate used for such Interest Period will be the per
annum rate of interest determined by Bank to be the rate at which U.S. dollar
deposits for the Interest Period, are offered to Bank in the London Inter-Bank
Market as of 11:00 A.M. (London, England time), on the day which is two
(2) Business Days prior to the Interest Rate Determination Date, divided by;

(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
Bank is subject with respect to any LIBOR loan pursuant to regulations issued by
the Board of Governors of the Federal Reserve System with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D). This percentage will be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

6



--------------------------------------------------------------------------------

“Prime Rate” shall mean the publicly announced prime lending rate of Bank from
time to time in effect, which rate may not be the lowest or best lending rate
made available by Bank or, if the Note is governed by Subtitle 10 of Title 12 of
the Commercial Law Article of the Annotated Code of Maryland, “Prime Rate” shall
mean the Wall Street Journal Prime Rate, which is the Prime Rate published in
the “Money Rates” section of the Wall Street Journal from time to time.

SECTION 2

Interest. The Borrower shall pay interest upon the unpaid principal balance of
the Note at the LIBOR Rate plus the margin provided in the Note (which principal
balance shall not include the Letter of Credit Obligations until such Letter of
Credit Obligations are drawn upon and honored by Bank, and remain unreimbursed
by Borrower). Interest shall be due and payable as provided in the Note and
shall be calculated on the basis of a 360 day year and the actual number of days
elapsed. The interest rate shall remain fixed during each month based upon the
interest rate established pursuant to this Addendum on the applicable Interest
Rate Determination Date.

SECTION 3

Additional Costs. In the event that any applicable law or regulation or the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of law) (i) shall change the basis of taxation of payments to Bank of any
amounts payable by the Borrower hereunder (other than taxes imposed on the
overall net income of Bank) or (ii) shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Bank, or (iii) shall impose any
other condition with respect to the Note, and the result of any of the foregoing
is to increase the cost to Bank of making or maintaining the Note or to reduce
any amount receivable by Bank hereunder, and Bank determines that such increased
costs or reduction in amount receivable was attributable to the LIBOR Rate basis
used to establish the interest rate hereunder, then the Borrower shall from time
to time, upon demand by Bank, pay to Bank additional amounts sufficient to
compensate Bank for such increased costs (the “Additional Costs””). A detailed
statement as to the amount of such Additional Costs, prepared in good faith and
submitted to the Borrower by Bank, shall be conclusive and binding in the
absence of manifest error.

SECTION 4

Unavailability Of Dollar Deposits. If Bank determines in its sole discretion at
any time (the “Determination Date”) that it can no longer make, fund or maintain
LIBOR based loans for any reason, including without limitation illegality, or
the LIBOR Rate cannot be ascertained or does not accurately reflect Bank’s cost
of funds, or Bank would be subject to Additional Costs that cannot be recovered
from the Borrower, then Bank will notify the Borrower and thereafter will have
no obligation to make, fund or maintain LIBOR based loans. Upon such
Determination Date the Note will be converted to a variable rate loan based upon
the Prime Rate. Thereafter the interest rate on the Note shall adjust
simultaneously with any fluctuation in the Prime Rate.

 

ODYSSEY MARINE EXPLORATION, INC., a Nevada corporation By:  

 

  Jay D. Nudi, as its Treasurer   (CORPORATE SEAL)

 

7